         Case 2:19-cv-01060-RFB-NJK Document 7 Filed 09/27/19 Page 1 of 2


 1    JOHN R. BAILEY
      Nevada Bar No. 0137
 2    JOSHUA P. GILMORE
      Nevada Bar No. 11576
 3    BAILEYKENNEDY
      8984 Spanish Ridge Avenue
 4    Las Vegas, Nevada 89148-1302
      Telephone: 702.562.8820
 5    Facsimile: 702.562.8821
      JBailey@BaileyKennedy.com
 6    JGilmore@BaileyKennedy.com

 7    Attorneys for Defendant
      K-Kel, Inc. d/b/a Spearmint Rhino Gentlemen's
 8    Club

 9                                  UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11
     LINA POSADA and LUCY PINDER,
12
                                    Plaintiffs,             Case No. 2:19-cv-01060-RFB-NJK
13
                     vs.                                    STIPULATION TO CONTINUE
14                                                          DEADLINE FOR RULE 26(F)
     K-KEL, INC. d/b/a SPEARMINT RHINO                      CONFERENCE AND FILING OF
15   GENTLEMEN’S CLUB,                                      PROPOSED DISCOVERY PLAN AND
                                                            SCHEDULING ORDER
16                                  Defendant.
                                                            (First Request)
17

18          Plaintiffs, Lina Posada and Lucy Pinder, by and through their counsel, the law firm of

19   Alverson Taylor & Sanders; and Defendant, K-Kel Inc., by and through its counsel, the law firm of

20         Kennedy, stipulate, pursuant to an agreement previously reached between the parties, to
     Bailey

21   continue the deadline for conducting the Fed. R. Civ. P. 26(f) conference and preparing and filing a

22   Proposed Discovery Plan and Scheduling Order. Plaintiffs’ counsel is, and has been, awaiting a

23   preliminary damages analysis from his expert, which is intended to assist the parties in analyzing

24   their respective claims and defenses and discussing the possibility of early resolution. The analysis

25   is taking longer than anticipated to receive; however, it should be available within the next seven (7)

26   days. Accordingly, good cause exists to extend the deadline, until October 15, 2019, for the parties

27   to meet and confer pursuant to Rule 26(f) and develop a Joint Discovery Plan and Scheduling Order.

28

                                                   Page 1 of 2
       Case 2:19-cv-01060-RFB-NJK Document 7 Filed 09/27/19 Page 2 of 2


 1          This Stipulation is entered into in good faith and not for purposes of delay.
 2   DATED this 27th day of September, 2019.             DATED this 27th day of September, 2019.
 3   ALVERSON TAYLOR & SANDERS                                 KENNEDY
                                                         BAILEY
 4   By:     /s/ David M. Sexton                         By:      /s/ Joshua P. Gilmore
           KURT R. BONDS                                       JOHN R. BAILEY
 5         DAVID M. SEXTON                                     JOSHUA P. GILMORE
 6   Attorneys for Plaintiffs,                           Attorneys for Defendant
     Lina Posada & Lucy Pinder                           K-Kel, Inc. d/b/a Spearmint Rhino
 7                                                       Gentlemen's Club
 8

 9          IT IS SO ORDERED.
10
                                                  UNITED STATES MAGISTRATE JUDGE
11

12
                                                  DATED: September 30, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  Page 2 of 2
